—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Department of Hospitals of the County of Westchester, dated *408September 1, 1992, which rejected the Hearing Officer’s Finding of Fact and Recommendation and dismissed the petitioner from service as a Respiratory Therapy Trainee at the Westchester County Medical Center.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The determination of the Commissioner of the Department of Hospitals of the County of Westchester was supported by substantial evidence. Moreover, the penalty imposed is not so disproportionate to the offense, in light of all of the circumstances, as to shock one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222).
We have examined the petitioner’s remaining contentions and find them to be without merit. Thompson, J. P., Balletta, Rosenblatt and Florio, JJ., concur.